Citation Nr: 0400248	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-03 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Philippine 
Commonwealth Army from February 1946 to March 1946.  Prior to 
that, he served with a recognized guerrilla unit from January 
1945 to February 1946.  He died on May [redacted], 1993, and the 
appellant is his surviving spouse.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, that denied the above claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  A disability related to active military service was not 
the principal or a contributory cause of death.


CONCLUSION OF LAW

The appellant is not entitled to service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The RO must notify the claimant of evidence and information 
necessary to substantiate his/her claim and inform the 
claimant as to whether he/she or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  This was accomplished by means of a thorough August 
2002 evidence-development letter sent by the RO.  The record 
also shows the RO followed-up with an October 2002 letter to 
the appellant explaining what was specifically needed from 
her.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The claims file contains the deceased veteran's 
available service records and all pertinent, identified 
medical records.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  A medical opinion is unnecessary in this case.  The 
evidentiary record does not show that the listed causes of 
the veteran's death are associated with an established event, 
injury, or disease in service; manifested during an 
applicable presumptive period; or otherwise associated with 
military service.  That the veteran is deceased, i.e., the 
current disability requirement has been met, see Carbino v. 
Gober, 10 Vet. App. 507, 509 (1997), does not by itself 
trigger the Secretary's obligation under § 5103A(d) of 
providing a medical examination or obtaining a medical 
opinion.  Compare Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), and Charles v. Principi, 16 Vet. App. 370 (2002).

II.  Service connection for the cause of death

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

The Certificate of Death shows the veteran died on May [redacted], 
1993, at the age of 65 years.  The immediate cause of death 
was listed as cardiopulmonary arrest.  See Wright v. Brown, 9 
Vet. App. 300, 301 (1996) ("cardiopulmonary arrest is the 
stopping of the lungs and heart").  "PTB" (pulmonary 
tuberculosis) was listed as the antecedent cause of death, 
and "CVA" (cerebrovascular accident) was listed as the 
underlying cause of death. 

In a letter received by the RO in September 1970, the veteran 
stated the following:

"From 1948 to up to the present I have observed 
that my health was poor.  I felt weak.  I found 
out that I was suffering from TUBERCULOSIS.  I 
remembered that [during active service] I have 
felt this sickness of mine."

The record contains two January 1959 affidavits from former 
comrades of the veteran.  The affiants reported an in-service 
incident in which the veteran was struck in the chest by a 
stone while stumbling down a hill.  In an August 1959 
affidavit, treating physician Dr. Guillermo Q. Ordona stated 
that he treated the veteran for "insipient pulmonary 
tuberculosis" from 1944 to 1947.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The evidence in favor of the claim is lacking in probative 
value.  The above evidence is unsupported by documentary 
evidence of treatment and/or evaluation for PTB during the 
1940s.  Moreover, it is inconsistent with the balance of the 
evidentiary record, which persuasively shows that the 
veteran's PTB and CVA were not related to service.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

The medical opinions of record made by the appellant, the 
deceased veteran, and the deceased veteran's comrades are 
accorded no probative weight, as neither a layperson nor the 
Board is competent to supplement the record with 
unsubstantiated medical conclusions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

While Dr. Ordona's certification of treatment can be 
considered competent, it is not substantiated by any 
treatment or evaluation records, to include X-ray evidence of 
PTB.  Moreover, his certification of treatment, submitted in 
August 1959, is preceded by documents that fail to mention 
him as a treating source, thus raising a credibility concern.  
For instance, in a July 1950 application for pension or 
compensation, the veteran reported receiving treatment for 
PTB in 1945 at the 204th U.S. Army hospital; he added that no 
civilian physician treated him for PTB during service.  While 
there are no service medical records documenting treatment of 
the veteran at a U.S. Army hospital (a search revealed no 
available records), his statement about receiving no civilian 
treatment is at odds with Dr. Ordona's claim of treatment in 
the 1940s.  Further reducing the probative weight of the 
evidence suggesting PTB began in the 1940s, the veteran 
stated in a Form 23, Certified Extract of Affidavit, that he 
experienced no illness or injury during service.  
Additionally, the January 1946 separation examination report 
documents normal lungs, normal cardiovascular system, and a 
negative chest X-ray. 

More recent evidence of record pertinent to the claim 
convincingly shows the causes of death listed on the death 
certificate, namely PTB and CVA, as having their onset many 
years after service.  A July 1959 certification of treatment 
from Dona Gregoria Memorial Hospital only reports 
consultation and treatment for slight anemia.  The death 
certificate indicates a 10-year interval between the onset of 
PTB and death, suggesting PTB began no earlier than 1983.  An 
April 1992 radiographic report from Veterans Memorial Medical 
Center indicated haziness at the right base, but the heart 
and other chest structures were unremarkable.  The April 1992 
radiographic examiner diagnosed pneumonitis, which is simply 
an inflammation of the lungs.  See Wright v. Brown, 9 Vet. 
App. 300, 301 (1996).  Rosario District Hospital's 
Certificate of Treatment/Confinement reports that the veteran 
was admitted just 10 hours prior to death for treatment of 
terminal PTB and CVA.  As such, PTB and CVA were initially 
diagnosed on the actual date of death.

The veteran is entitled to presumptive service connection for 
tuberculosis if the disease was manifested to a degree of 10 
percent or more within 3 years from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309, 3.371(a) 
(2003).  Here, as the evidence persuasively shows that PTB 
began many years after service, entitlement to service 
connection for the cause of the veteran's death under the 
presumptive provisions is unwarranted. 

The competent and probative medical evidence shows that the 
causes of the veteran's death are not related to service.  
The preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).   The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003). 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



